mistakenly filed by petitioner as a new petition. Cause appearing,
                 petitioner's motion for a voluntary dismissal of this petition is granted,
                 and this petition is dismissed. NRAP 42(b).
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDEMAN

                                                           BY:   duth
                 cc:   Hon. Connie J. Steinheimer, District Judge
                       Clifton J. Young
                       Fahrendorf, Viloria, Oliphant & Oster, LLP
                       Doyle Law Office, PLLC
                       Washoe District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER
                                                      2
 f 01-1947 e